Citation Nr: 0617805	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  91-49 903A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
degenerative arthritis of the right knee, currently evaluated 
as 20 percent disabling.

2.  Entitlement to an increased rating for degenerative 
arthritis of the left knee, currently evaluated as 30 percent 
disabling.

3.  Entitlement to a rating in excess of 30 percent for 
bilateral pes planus, for the period from June 9, 2000.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty with the United States Navy 
from July 1980 to February 1988.  His military records show 
that he was decorated with the Combat Action Ribbon.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal partly from a December 1990 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York, which denied an increased evaluation greater than 
10 percent for a right knee disability, and denied an 
increased evaluation greater than 10 percent for bilateral 
pes planus.  The veteran appealed for increased ratings, and 
perfected his appeal in December 1991.

This case also comes to the Board on appeal from a February 
1996 rating decision which denied a rating increase in excess 
of 30 percent for a left knee disability.  The veteran 
appealed for an increased rating and perfected his appeal 
with respect to that issue in April 1996.

In an April 2003 rating decision, the RO in Atlanta, Georgia 
granted an increased evaluation, from 10 percent to 30 
percent, for bilateral pes planus, effective June 9, 2000.

When the case was before the Board in August 2003 it was 
remanded for additional evidentiary development of the 
record, including scheduling him for VA medical examination 
of his bilateral knee and foot disabilities.  It was returned 
to the Board in August 2005 for appellate consideration.

For the reasons that will be discussed below, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the appellant if further 
action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  Upon a review of the file, it appears that this case 
must be remanded for proper notice to the veteran under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Board notes that the most recent VA examination was 
performed in June 2000.  Given the length of time since the 
last VA examination, the veteran must be afforded a new 
examination.  38 U.S.C.A. § 5103A(d) (West Supp. 2002); 
Weggenmann v. Brown, 5 Vet. App. 281 (1993); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).

With respect to the veteran's knee disabilities, the RO 
should consider whether separate ratings may be assigned for 
arthritis with limitation of motion of a knee (Diagnostic 
Codes 5003-5010) and for instability of a knee (Diagnostic 
Code 5257), pursuant to VAOPGCPREC 23-97 and 9-98.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as 
defined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who treated him 
for his bilateral knee and foot 
disabilities since the time of the latest 
VA examination in June 2000.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran is to be notified of unsuccessful 
efforts in this regard, in order to allow 
him the opportunity to obtain and submit 
those records for VA review.

3.  Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
determine the current severity of his 
service-connected bilateral knee and foot 
disabilities.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the examiner for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  Tests should include 
evaluation of range of knee motion in 
degrees, measured with a goniometer, and 
an accurate assessment of knee 
instability.  The physician should note 
for the record any objective evidence of 
pain referable to each knee, and should 
assess the degree of additional limited 
motion or other functional impairment 
during use or flare-ups due to knee pain, 
in accordance with 38 C.F.R. §§ 4.40, 
4.45 (2005); DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

Regarding the pes planus, the physician 
should indicate whether the foot disorder 
more closely approximates (a) or (b) as 
follows:
a.)  marked pronation, extreme tenderness 
of plantar surfaces of the feet, marked 
inward displacement and severe spasm of 
the tendo achillis on manipulation, not 
improved by orthopedic shoes or 
appliances; or 
b.)  objective evidence of marked 
deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, 
indication of swelling on use, 
characteristic callosities

All clinical findings must be reported in 
detail in the examination report and all 
opinions expressed by the physician must 
be accompanied by a complete rationale.  

4.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claims on appeal.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2005).  In the 
event that the veteran does not report 
for the aforementioned examinations, 
documentation must be obtained which 
shows that notice scheduling the 
examinations was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  Thereafter, the RO must make certain 
the above development has been 
undertaken; then it should re-adjudicate 
the veteran's claims of entitlement to a 
rating increase greater than 20 percent 
for postoperative degenerative arthritis 
of the right knee, a rating increase 
greater than 30 percent for degenerative 
arthritis of the left knee, and a rating 
increased greater than 30 percent for 
bilateral pes planus for the period from 
June 9, 2000.  If the maximum benefit is 
not awarded with respect to any of these 
claims, the veteran must be provided with 
a Supplemental Statement of the Case and 
an appropriate period of time must be 
allowed for response.  The case must then 
be returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

